These are twin cases, submitted "on briefs." In each of them the state of the case submitted for the consideration of the court is made up in disregard of rule 155, which requires such state of the case to be "printed" whenever the length of the same shall exceed thirty folios; and further requires that papers furnished or submitted in "print" shall be printed not smaller than 11 point.
Of the state of the case in book form submitted for our consideration, about one inch thick, only twenty-six pages are printed. The rest of each of the two books is simply a set of photostats of certain tabular matter which, for the most part, is almost illegible and in which the size of the photostat type is very much smaller than 11 point.
Strictly speaking, the writs might well be dismissed for disregard of the rules. However, we have considered the points made in the briefs for the prosecutor in each case, which are identical in language and vary only as to names and amounts, and have considered the evidence in both cases.
The two writs of certiorari bring up for review the judgments of the Division of Tax Appeals of the Department of Taxation and Finance of the State of New Jersey, fixing the value of personal property of the prosecutor, located at 403 *Page 548 
Communipaw Avenue, Block 2041, Jersey City, for the years 1943 and 1944. Said personal property for the year 1943 was valued at the sum of $40,000 by the assessor of the City of Jersey City, which assessment was based upon a return of the prosecutor filed with said assessor. Said valuation was revised by the Hudson County Board of Taxation, and was fixed at the sum of $350,000. The Hudson County Board of Taxation, after a hearing of prosecutor's appeal, affirmed said assessment of $350,000. The Division of Tax Appeals reduced said assessment to the sum of $181,780. For the year 1944, the assessor of Jersey City fixed a value of $45,000 for said personal property, which assessment was revised and fixed at the sum of $350,000 by the Hudson County Board of Taxation, and upon appeal by the prosecutor, the State Board of Tax Appeals (now the Division of Tax Appeals), reduced said assessment from $350,000 to $193,378. We find that the evidence supports the findings of the State Board of Tax Appeals (now the Division of Tax Appeals), and that the assessment for the year 1943 for the sum of $181,780 and for the year 1944 for the sum of $193,378 are proper and supported by the evidence submitted to the State Board of Tax Appeals (now the Division of Tax Appeals), and that no legal error appears.
The two writs of certiorari will be dismissed, with costs. *Page 549